In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1500V
                                     Filed: August 2, 2016
                                         UNPUBLISHED
*********************************
DANIEL DOHERTY,                                   *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Amber Diane Wilson, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.


                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On December 11, 2015, Daniel Doherty (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he suffered from
Guillain-Barre syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received
on December 16, 2014. Petition at 1-3. On May 12, 2016, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ stipulation. (ECF
No. 21).




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 2, 2016, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 26).3 Petitioner requests attorneys’ fees and costs in the amount of
$15,930.95. Id. at 1. In compliance with General Order #9, petitioner has filed a signed
statement indicating petitioner incurred $5.75, in out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

          Accordingly, the undersigned awards the following:

                   A lump sum of $15,930.95, representing reimbursement for
                    attorneys’ fees and costs, in the form of a check payable jointly to
                    petitioner and petitioner’s counsel, Amber Wilson, Esq.; and

                   A lump sum of $5.75, representing reimbursement for petitioner’s
                    costs, in the form of a check payable to petitioner.

          The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                             s/Nora Beth Dorsey
                                                             Nora Beth Dorsey
                                                             Chief Special Master




3
    In the motion, petitioner states that respondent has no objection to petitioner’s request.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                        2